Citation Nr: 0018104	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for organic delusional 
disorder with hallucinosis due to poly-drug abuse, currently 
rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from July 1982 to May 1986.

This appeal is from June and July 1997 rating decisions of 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The former decision granted 
an increase in disability rating from 10 to 30 percent for 
organic delusional disorder due to poly-drug abuse.  The 
latter denied TDIU.

The appellant's July 1997 substantive appeal stated he was 
satisfied with the current 30 percent rating.  He identified 
a change of diagnostic nomenclature for rating purposes as 
the relief he sought on appeal.  The Board of Veteran's 
Appeals (Board) remanded this case in October 1998, in part, 
to have the appellant clarify whether he had withdrawn the 
issue of increased schedular rating.  He did not respond to 
the RO's November 1998 letter inquiring whether he had 
withdrawn the issue.  The RO deemed the failure to respond as 
affirming withdrawal of the issue from appeal.

However, in a statement of April 1998, which the RO 
apparently received while the appellant's file was at the 
Board, the appellant stated that he wished "increase in 
S[ervice] C[onnected] disabilities."  Appeals must be 
liberally construed based on all statements filed prior to 
the appellate decision.  EF v. Derwinski, 1 Vet. App. 324 
(1991).  The Board construes the statement as ratifying the 
increased rating issue, or at least as inconsistent with a 
withdrawal, and thus deems the increased rating issue as on 
appeal.


FINDINGS OF FACT

1.  Service-connected organic delusional disorder with 
hallucinosis due to poly-drug abuse is a disability resulting 
from the appellant's own drug and alcohol abuse.

2.  Organic delusional disorder with hallucinosis due to 
poly-drug abuse is the appellant's only service-connected 
disability.


CONCLUSION OF LAW

There is no legal entitlement to the benefits sought on 
appeal.  38 U.S.C.A. §§ 1131, 5107(a), 1155 (West 1991); 
VAOPGCPREC 2-98.



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records reveal the appellant had multiple 
psychiatric hospitalizations.  In January 1987 the appellant 
applied for VA disability compensation for paranoid 
schizophrenia.  On VA hospitalization in January 1987 the 
diagnosis was schizophrenia, paranoid type, with acute 
exacerbation.  No other diagnosis was listed.  The veteran 
reported onset of symptoms in the service.  He did not report 
any history of substance abuse.  A urine drug screen during 
hospitalization was positive for cannabinoids.

On VA examination in March 1987, the examiner took a history 
from the appellant, conducted a clinical interview and mental 
status examination, and considered diagnostic practices of 
military psychiatrists.  The examiner diagnosed the following 
(omitting the examiner's citation to diagnostic codes from 
Diagnostic and Statistical Manual of Mental Disorders [DSM-
III]):

1. Alcohol Abuse and Dependence, Twelve 
Years Episodically Since 1975 to the 
Present.

2. Amphetamine Abuse, Twelve Years 
Episodically Since 1975 to the Present.

3. Marijuana (Cannabis) Abuse, Twelve 
Years Episodically Since 1975 to the 
Present.

4. Hallucinogen (LSD) Abuse, Two Years 
Episodically Since 1985 to the Present.

5.  Delusional Disorder with 
Hallucinosis, Multiple, secondary to 
Diagnoses Numbers One, Two, Three, and 
Four.

The examiner discussed the appellant's psychiatric symptoms 
in service and opined that all of them could be completely 
accounted for and fully attributed to the effects of his 
alcohol and multiple drug abuse.  He noted that service 
psychiatrists did not appear constrained in making diagnoses 
to the criteria of the DSM-III, as were VA psychiatrists, and 
that the DSM-III "absolutely forbids the diagnosis of 
schizophrenia in cases where the known abuse of chemical 
substances can fully account for all the psychiatric 
pathology demonstrated-as is the case in this case."

In a May 1987 rating decision, the RO awarded service 
connection for organic delusional disorder with hallucinosis 
due to poly-drug abuse.  The initial rating was zero percent, 
increased retroactively to 10 percent by a July 1987 rating 
decision.  Review of subsequent rating decisions reveal that 
the appellant has no other service-connected disability.

VA hospitalizations from February to April 1988 and April to 
May 1988 produced the diagnosis schizophrenia, paranoid type.  
The former admission also diagnosed extrapyramidal symptoms, 
but no other psychiatric disorder.  Organic work-up was 
performed during the latter admission because of a history of 
drug abuse and current failure to respond to antipsychotic 
medication.  Electroencephalogram (EEG) was negative.  A 
urine drug screen during the latter admission was positive 
for cannabinoids.  An independent interviewer felt the 
appellant possibly had schizoaffective disorder rather than 
schizophrenia, paranoid type, because he exhibited very good 
interpersonal relations, inconsistent with the diagnosis of 
schizophrenia.

On VA examination in May 1988, based on patient history, 
clinical interview, and mental status examination, the 
examiner reached the following diagnoses: 1. Schizophrenic 
disorder, paranoid type, chronic; Psychoactive substance 
abuse, not otherwise specified; and Paranoid personality 
disorder.  The examiner noted that the appellant's VA claims 
folder was not available for review.

On hospitalization in a state facility in March 1989, the 
appellant obtained a diagnosis of paranoid schizophrenia, 
chronic, with acute exacerbation.

In April 1997, the appellant filed claims for increased 
compensation and for TDIU.  

On VA examination in May 1997, upon review of the appellant's 
claims folder, obtaining history from the appellant, 
conducting a clinical interview and mental status 
examination, the examiner diagnosed substance induced 
psychotic disorder.  The examiner commented that he did not 
find sufficient evidence in the current examination to 
warrant a diagnosis of schizophrenia.  He opined that the 
history of substance abuse and his current diagnosis were 
consistent.

In his July 1997 substantive appeal in the instant case, the 
appellant stated, in essence, that he is not, nor has he ever 
been, a poly-drug or alcohol abuser, that his problem is 
paranoid schizophrenia, and that his problems have nothing to 
do with drugs or alcohol.  He stated that the Social Security 
Administration "lists" his disability as paranoid 
schizophrenia.  He stated that change of the name of his 
disability to paranoid schizophrenia was the relief he 
sought.

On VA examination in June 1998, conducted without review of 
the appellant's claims folder, the examiner obtained history 
from the appellant, performed a clinical interview and a 
mental status examination, and diagnosed psychotic disorder 
not otherwise specified.  The examiner commented that he 
could not attribute psychosis to the polysubstance abuse or 
to a schizophrenic disorder without review of the appellant's 
claims folder.

The Board of Veterans' Appeals remanded the case in October 
1998 to obtain an additional comment from the May 1997 VA 
examiner about the reported symptoms and their effect on 
social and industrial functioning.  The Board also requested 
the RO to obtain information from the appellant regarding any 
benefits he received or for which he had applied with the 
Social Security Administration.  In November 1998, the RO 
mailed a letter to the appellant requesting information 
consistent with the Board's instructions.  A February 1999 
supplemental statement of the case indicated the appellant 
had not replied.

A VA memorandum of December 1998 shows cancellation of a VA 
psychiatric examination due to withdrawal of the claim.  An 
additional comment stated that the appellant reported for the 
scheduled examination but refused to stay, stating he had 
answered questions in the past and the doctor would only ask 
how much he had drank this last year.

In January 1999, the RO furnished the May 1997 examiner with 
the appellant's claims folder in support of the Board's 
request for an addendum to the May 1997 examination report.  
In his January 1999 addendum, the May 1997 examiner commented 
on the significance to social and industrial functioning of 
the previously reported symptoms.  The examiner referred to 
the appellant's history and the symptoms noted on 
examination, stating, "All of these appeared to be 
consistent with a diagnosis of substance-induced psychotic 
disorder . . .."

VA psychiatric outpatient treatment records from January 1987 
to March 1998 state the appellant's diagnosis as 
schizophrenia.


II.  Analysis

The law is dispositive of this appeal, therefore the question 
whether the claim is well grounded is irrelevant to this 
case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In his 
July 1997 substantive appeal, the appellant referred to the 
Social Security Administration in a manner from which it 
could be inferred he has or had a SSA claim.  He did not 
respond to the RO's request for clarifying information.  VA 
has discharged any duty it has to inform the appellant of 
information necessary for him to submit to complete his 
application for benefits in the instant case.  See 
38 U.S.C.A. § 7103(a) (West 1991).  The claims folder 
indicates that there are VA outpatient treatment records that 
are not of record. The Board has constructive notice of them 
for purposes of this claim.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Whereas the law governing basic entitlement is 
dispositive of this appeal, and the facts in evidence compel 
the application of the this law as discussed below, the Board 
will not further delay this decision to obtain additional 
outpatient treatment records.

The March 1987 VA examiner provided a cogent and persuasive 
justification of the diagnosis of organic delusional disorder 
with hallucinosis due to poly-drug abuse and of his ruling 
out the diagnosis of paranoid schizophrenia.  The examiner 
noted diagnostic rules from the then-current Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association.  The examiner correctly noted that 
VA regulation required conformity with then-current DSM 
diagnostic criteria.  See 38 C.F.R. § 4.125 (1999).  VA 
regulation also requires and then required that "[i]n the 
citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner . . .."  
38 C.F.R. § 4.27 (1999).  Thus, the appellant's service-
connected disability is organic delusional disorder with 
hallucinosis due to poly-drug abuse, as was diagnosed in the 
initial VA examination for compensation and pension purposes.

After March 1987, all VA examinations for rating purposes 
have been performed by the same psychologist.  The examiner 
consistently diagnosed polysubstance induced psychosis when 
he had the appellant's VA claims folder available for review, 
as in May 1997 and January 1999, thus affirming the March 
1987 diagnosis from which the rating nomenclature derived.  
He reached dual or equivocal diagnoses only when the VA 
claims folder containing a substantially full medical history 
was not available, as in May 1988 and June 1998.  The 
hospital summaries and outpatient clinic records showing a 
diagnosis of schizophrenia revealed no source of medical 
history other than that appellant.  The April to May 1988 
hospital report noted past history of drug abuse 
notwithstanding the current positive drug urinalysis and the 
positive drug urinalysis in January 1987.  Thus, it does not 
appear that there was a bona fide consideration of the 
appellant's medical history in establishing the diagnosis of 
schizophrenia beyond as a basis to do a work-up for brain 
abnormalities diagnosable by EEG.

Contrasting the hospital and outpatient records with the VA 
examination reports from examiners who had reviewed the VA 
claims folder, the Board is confident that the diagnosis of 
organic delusional disorder with hallucinosis due to poly-
drug abuse correctly identifies the service-connected 
disability.  VA regulations caution rating officials to 
interpret carefully changes in diagnoses.  See 38 C.F.R. 
§§ 4.13, 4.125 (1999).  To the extent that the initial, March 
1987, VA examination constituted a change of diagnosis from 
that made in service, the change was well supported.  The 
examiner explained the change sufficiently to permit 
acceptance of the diagnosis of organic delusional disorder 
with hallucinosis due to poly-drug abuse as the identity of 
the service-connected disability.  The Board likewise deems 
reliable subsequent VA examinations that included review of 
the claims folder.  The Board will apply the pertinent law in 
this case to that diagnosis.

VA General Counsel has issued a precedent opinion that is 
binding on the Board, 38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 19.5 (1999), and which is dispositive of this 
appeal.

Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), 
Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, made two amendments 
to statutes governing entitlement to 
Department of Veterans Affairs (VA) 
benefits.  First, section 8052(a)(1) 
amended 38 U.S.C. § 105(a) to provide 
that an injury or disease incurred during 
active service will not be deemed to have 
been incurred in line of duty if the 
injury or disease was "a result of the 
person's own . . . abuse of alcohol or 
drugs."  Second, section 8052(a)(2) and 
(3) amended former 38 U.S.C. §§ 310 
and 331 (now designated §§ 1110 and 1131) 
to prohibit payment of compensation for 
any disability that is "a result of the 
veteran's own . . . abuse of alcohol or 
drugs."  These two amendments apply "to 
claims filed after October 31, 1990."  
OBRA 1990 § 8052(b), 104 Stat. at 1388-
351.  

VAOPGCPREC 2-98  1.  The General Counsel held that the 
change in the law applied to applications for increased 
compensation filed after October 31, 1990, precluding the 
payment of any increase in compensation based on a claim for 
such increase filed after October 31, 1990.  Id.

The appellant's service-connected organic delusional disorder 
with hallucinosis due to poly-drug abuse is his only service-
connected disability.  Consequently, as his application for 
TDIU must be based on service-connected disability, see 
38 C.F.R. § 4.16 (1999), it is predicated on organic 
delusional disorder with hallucinosis due to poly-drug abuse.  
The object of the appellant's claim for TDIU benefits is the 
payment of more compensation than he currently receives.  The 
OBRA amendments preclude payment of those benefits for the 
same reasons the General Counsel opined they preclude payment 
of increased compensation on a schedular basis.

Where the law precludes a benefit, a claim for that benefit 
is tantamount to a claim for a benefit not provided by law.  
The appellant's claims for increased rating for organic 
delusional disorder with hallucinosis due to poly-drug abuse 
and for TDIU seek a benefit not provided by law.  Where a 
claimant on appeal seeks a VA benefit for which the law does 
not provide, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, 
it is appropriate to deny both claims.



ORDER

A rating higher than 30 percent for organic delusional 
disorder with hallucinosis due to poly-drug abuse is denied.  
A total disability rating based on individual unemployability 
due to service-connected disability is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



